DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the patent application filed on August 27, 2019, for application number 16/552,471. Claims 1-20 have been considered. Claims 1, 8 and 15 are independent claims.
This action is made Non-Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Brennan et al. (US Patent Application Publication US 20180068222 A1), referred to as Brennan herein.
Song et al. (US Patent Application Publication US 20200097820 A1), referred to as Song herein.
Herr et al. (US Patent Application Publication US 20190303435 A1), referred to as Herr herein.
Zhu et al. (US Patent Application Publication US 20190205384 A1), referred to as Zhu herein.

Claim Objections
Claims 1, 4, 6, 8, 11, 13, 15, 18, and 20 are objected to because of the following informalities:  There are numerous occurrence of antecedent basis issue for “a classification identifier” (claims 1, 8, and 15) and “a sentence type” (claims 1, 4, 6, 8, 11, 13, 15, 18, and 20). For example, claim 1, line 5 and lines 12-13 both contains “a classification identifier”, however, it is not clear whether these are direct same classification identifier or not. Claim 1, line 6 and lines 16-17 both contains “a sentence type”, however, it is not clear whether these are direct same sentence type or not. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 8-9, 12-13, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Song.
Regarding independent claim 1, Brennan discloses “A document analysis device (Brennan, at ¶ [0017], computing device.), comprising: 
a memory operable to store: 
a machine learning model configured to (Examiner notes that there is no learning or training steps according to the machine learning model are described in the current independent claims. Brennan, at ¶ [0027], the ground truth verification engine configured with a suitable neural network model.):  
5receive a sentence as an input (id. at ¶ [0021], receive an input question, which is an input text sentence as described at ¶ [0038].); and 
output … for the received sentence, wherein the … identifies a sentence type (id. at ¶ [0039], the machine annotator processes a given input sentence statement to locate and classify named entities in the text into pre-defined categories.); and 
an artificial intelligence (AI) processing engine implemented by a processor operably coupled to the memory, configured to:  
10receive a document comprising text (id. at ¶ [0021], receive an input question.); 
identify a plurality of sentences within the document (id. at ¶ [0038], the input text sentences implies the input question contains a plurality of sentences.); 
classify the plurality of sentences using the machine learning model, wherein classifying the plurality of sentences associates each sentence with … that identifies a sentence type (id. at ¶ [0027], uses one or more knowledge resources to classify the document text passages from the retrieved ground truth to identify entity and relationship annotations in one or more training sets and validation sets, and generate a vector representation for each machine-annotated training and validation sets.);  
15identify tagging rules for the document, wherein the tagging rules identify one or more sentence types (Examiner notes that tagging rules are not clearly defined in the claim set except that the tagging rules identify one or more sentence types. Therefore, it is not clear difference between the classification identifier and the tagging rule in the current claim set. id. at ¶ [0031], identify entities and relationships characterized with a relatively low entropy measure which are assigned or grouped into clusters using a rule-based probabilistic algorithm. At ¶ [0038], Brennan further clarified that machine annotated initial training set based on knowledge resources are validated by rule-based machine annotator.); 
identify one or more sentences from the plurality of sentences with a sentence type that matches a sentence type identified by the tagging rules (id. at ¶ [0031], entity/relationship phrases (e.g., in training examples) that are clustered with other entity/relationship phrases (e.g., in validation examples) on the basis of meeting one or more feature selection criteria.); and 
annotate the one or more identified sentences within the document, 20wherein annotating the one or more identified sentences changes a format of the one or more identified sentences (id. at ¶ [0031], entity/relationship phrases (e.g., in training examples) that are clustered with other entity/relationship phrases (e.g., in validation examples) on the basis of meeting one or more feature selection criteria may be identified, prioritized, and highlighted as review candidates for a human annotator or SME.).”
Brennan uses classifier to classify name entities in the predefined categories, which is equivalent to the sentence type (id. at ¶ [0039]). However, Brennan does not explicitly teach “a classification identifier” identifies a sentence type.
Song is in the same field of a method and apparatus for classifying a sentence into a class by using a deep neural network (Song, at Abstract) that classifying a first sentence into a first class, and classifying a second sentence into a second class using neural network models (id. at ¶ [0033]), and a class refer to a classified category, which is equivalent to the sentence type, which a sentence belongs (id. at ¶ [0046]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Brennan’s device with a classification identifier identifies a sentence type as taught by Song because for the customer care chatbots, analysis of a category based on analysis of an utterance of the user is critical (Song, at ¶ [0006]).
Independent claim 8 is directed towards a method equivalent to a device found in claim 1, and is therefore similarly rejected.
Independent claim 15 is directed towards a non-transitory computer storage medium equivalent to a method found in claim 1, and is therefore similarly rejected.

Regarding claim 2, Brennan in view of Song teaches all the limitations of independent claim 1. Brennan further teaches “wherein: the Al processing engine is configured to: receive a user input that modifies an annotated sentence; add the modified annotated sentence to a set of sentences for training the machine learning model  (Brennan, at ¶ [0039], the machine-annotated validation set may be reviewed by a human SME to verify or correct any mistakes in the machine-annotated validation set to confirm that they are labeled correctly.); and retrain the machine learning model using the set of sentences for training the machine learning model (id. at ¶ [0051], updates and retrains the model based on the SME verification or correction input.).”

Regarding claim 5, Brennan in view of Song teaches all the limitations of independent claim 1. Brennan further teaches “wherein classifying the plurality of sentences is based at least in part on verb tenses used in the plurality of sentences (Examiner notes that it is not clear the meaning of “at least in part on verb tenses used in the plurality of sentences”. Examiner interprets it as categorized into a past time slot. Brennan, at ¶ [0039] discloses machine annotator processes a given input sentence statement to locate and classify named entities in the text into pre-defined categories includes expression of times.).” However, Brennan does not explicitly teach “verb tenses”.
Song is in the same field of a method and apparatus for classifying a sentence into a class by using a deep neural network (Song, at Abstract) that the processor perform natural language processing by parsing word objects by objectifying a sentence, perform tokenization as tense or plural form to generate a sentence vector (id. at ¶ [0056]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Brennan’s device with classifying sentences includes classifying the sentences based on perform tokenization as tense or plural form as taught by Song because input data should be the form of sentence vector to train the first neural network (Song, at ¶ [0027]).
Regarding claim 6, Brennan in view of Song teaches all the limitations of independent claim 1. Brennan further teaches “wherein annotating the one or more identified sentences within the document comprises identifying a sentence type for the one or more identified sentences (Brennan, at ¶ [0039], machine annotator processes a given input sentence statement to locate and classify named entities in the text into pre-defined categories, such as the names of persons, organizations, locations, expressions of times, quantities, monetary values, percentages, etc.).”
Claims 9, 12, and 13 are directed towards a method equivalent to a device found in claims 2, 5, and 6 respectively, and are therefore similarly rejected.
Claims 16, 19, and 20 are directed towards a non-transitory computer storage medium equivalent to a device found in claims 2, 5, and 6 respectively, and are therefore similarly rejected.

Claim(s) 3, 4, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Song as applied to claim 1 above, and further in view of Zhu.
Regarding claim 3, Brennan in view of Song teaches all the limitations of independent claim 1. Brennan further teaches “wherein the Al processing engine is configured to: compute similarity scores between an annotated sentence and a plurality of previously classified sentences, wherein a similarity score is a numeric value that represents how similar a pair of sentences are to each other based on the text within the pair of sentences (Brennan, at ¶ [0055], the verification score for each cluster is computed as an Inter Annotator Agreement (IAA) score measuring how consistent annotations of the human SME are with annotations from a group of human SMEs for a given annotation cluster.); 
However, Brennan in view of Song does not explicitly teach “identify a sentence from the plurality of previously classified sentences that corresponds with a similarity score that exceeds a similarity score threshold value, wherein the similarity score threshold value indicates a minimum similarity score for a pair of sentences to be considered alternatives of each other; and output the identified sentence as an alternative sentence for the annotated sentence.”
Zhu is in the same field of information processing technology (Zhu, at ¶ [0002]) that by performing advanced word segmentation based on existed knowledge base, text is converted to a plurality of discrete term sequences, by calculating position overlap and dislocation relationship among the plurality of term sequences whose semantics are basically equivalent, the frequency of overlap and the long tail feature of dislocation are obtained, and the common term sequence (i.e., main body of the pattern) of the plurality of term sequences is determined, then steps described at ¶ [0065] to [0067] are repeated for pattern A and other patterns, to obtain co-occurrence click between pattern A and other patterns, and a threshold score representing that pattern A and another pattern are approximately equivalent is obtained based on a distribution of obtained multiple groups of co-occurrence click. If co-occurrence click between pattern A and pattern C is greater than the threshold score, it is determined that pattern C is an equivalent pattern of pattern A (Zhu, at ¶ [0068]-[0069]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Brennan in view of Song’s device with identify a sentence from the plurality of previously classified sentences that corresponds with a similarity score that exceeds a similarity score threshold value and output the identified sentence as taught by Zhu because accuracy of query recognition is improved based on the knowledge base for each aspect respectively, false recalls of search result are reduced, and relevance between the query and the first search result is improved (Zhu, at ¶ [0070]). 

Regarding claim 4, Brennan in view of Song and Zhu teaches all the limitations of independent claim 1 and its dependent claim 3. However, Brennan in view of Zhu does not explicitly teach “wherein the plurality of previously classified sentences are each associated with a sentence type that is different from a sentence type associated with the annotated sentence.”
Song is in the same field of a method and apparatus for classifying a sentence into a class by using a deep neural network (Song, at Abstract) that due to classification based on labels, similar representations belonging to different classes may be easily misclassified (id. at ¶ [0050]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Brennan in view of Zhu’s device with the plurality of previously classified sentences are each associated with a sentence type that is different from a sentence type associated with the annotated sentence as taught by Song because when an utterance to be classified does not correspond to any class of a classification model, misclassification may easily occur in case of general text classification based on a deep neural network, classification is performed by making one loss function through training using one neural network model based on a label of a sentence to be trained (Song, at ¶ [0050]).
Claims 10 and 11 are directed towards a method equivalent to a device found in claims 3 and 4 respectively, and are therefore similarly rejected.
Claims 17 and 18 are directed towards a a non-transitory computer storage medium equivalent to a device found in claims 3 and 4 respectively, and are therefore similarly rejected.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Song as applied to claim 1 above, and further in view of Herr.
Regarding claim 7, Brennan in view of Song teaches all the limitations of independent claim 1. However, Brennan in view of Song does not explicitly teach “wherein the Al processing engine is further configured to: display the text from the document in a first application window; and display the one or more annotated sentences in a second application window, wherein the second application window is different from the first application window.”
Herr is in the same field of a method and system for suggesting edits to a document by, generally, breaking a document-under-analysis (“DUA”) into many statements-under-analysis (“SUA”) (Herr, at ¶ [0004]) that display a window of text is extracted from the original texts' document context and a set of full edit types of windows (id. at ¶ [0064]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Brennan in view of Song’s device with display the text from the document in a first window and display the annotated sentences in a second window as taught by Herr because it would be easy to have a selected original text compared against the text of a statement under analysis (Herr, at ¶ [0061]).
Claim 14 is directed towards a device equivalent to a method found in claim 7, and is therefore similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144